UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 24, 2008 SONIC CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-18859 (Commission File Number) 73-1371046 (I.R.S. Employer Identification No.) 300 Johnny Bench Drive Oklahoma City, Oklahoma (Address of Principal Executive Offices) 73104 (Zip Code) (405) 225-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. OnJune 24, 2008 Sonic Corp. (the “Registrant”) issued a press release announcing results for itsthird fiscal quarter of 2008. The information in the press release attached hereto as Exhibit 99 is furnished pursuant to this Item 2.02. Item 9.01. Financial Statements and Exhibits. (d )Exhibits. 99Press Release, datedJune 24, 2008, announcing results ofthird fiscal quarter of 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGISTRANT: SONIC CORP. Date:June 24, 2008 By: /s/ Stephen C. Vaughan Stephen C. Vaughan, Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99 Press Release, datedJune 24, 2008, announcing results ofthird fiscal quarter of 2008.
